DETAILED ACTION
Response to Arguments
Applicant’s arguments, regarding the cathode materials of Bhavaraju have been considered but are moot in view of the new grounds of rejection.  Specifically, a new primary reference which teaches the claimed cathode materials and a carbon anode for a sodium ion battery has been applied.  Applicant’s arguments have necessitated the new ground of rejection therefore this action is FINAL.
Further, applicant argues that the reliance on Sun et al. is misplaced because the reference relates to lithium ion batteries and not sodium ion batteries.  However, the Examiner maintains that as the electrochemical cycling of lithium ions and sodium ions is a similar mechanism (intercalation into the active material structure), a person of ordinary skill in the art would appreciate the ability to determine a proper boron doping range for the carbon materials with the guidance provided by Sun et al. as applied below because the doping changes the electrochemical properties in a predictable manner (doping creates disorder in the structure creating defects sites which allow for ion storage - see paragraph [0041] of Sun et al.) which is applicable to both intercalating ions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori et al. (US Pub 201/0221273 newly cited) in view of Bhavaraju et al. (US Pub 2014/0065456 cited in IDS) and Sun et al. (US Pub 2012/0177995 of record).
In regard to claim 1, Ohmori et al. teach a sodium-ion battery (title), comprising: an anode comprising a carbon material such as graphite or carbon black (paragraph [0016, 0025]); a cathode comprising a sodium ion active material such as NaCoO2 or NaFePO4 (paragraph [0029]); and an electrolyte comprising a sodium salt (see paragraphs [0035]).
Independent claim 1 differs in calling for a particular boron doped carbon material for the anode.  However, Bhavaraju et al. teach a similar sodium-ion battery, comprising: an anode 20 comprising a boron doped carbons such as graphene (paragraph [0048]) which is interchangeable with graphite materials; a cathode 30, 35; and an electrolyte (solutions in compartments 15 and 25, paragraphs [0042-0072]) comprising a sodium salt such as a sodium halide (see figures for different embodiments, paragraphs [0016] - note anode and cathode are interchangeable depending on state of charging or discharging of the battery). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use boron doped carbon materials such as graphene sheets in the battery of Ohmori et al. as carbon materials such as graphite, graphene and boron doped carbons and interchangeable as taught by Bhavaraju et al. 
Further, while Bhavaraju et al. teach graphene sheets and boron doping as usable electrode materials for alkali battery electrodes, such does not specifically disclose boron-doped graphene sheets of the particular claimed chemistry.  However, Sun et al. teach a similar alkali metal battery and the desirability to dope graphene sheets with an element such as boron in a content of 0.001 to 30 molar percent to tailor the chemical and electrical properties of the carbon material for a desired application 0.5C3.5, i.e. 12.5 molar percent boron) in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed use a B0.5C3.5 graphene sheets in the battery of Ohmori et al. depending on the desired electrochemical properties as such are tailorable by doping with boron in the claimed amount as taught by Sun et al. 
In regard to claim 4, Ohmori et al. teach sodium adsorption occurs on a single side or both sides of the boron-doped carbon sheet (paragraph [0016] - i.e. doping or dedoping of sodium into carbon intercalation material). 
	In regard to claims 6, 11, 12, 13 and 16, Bhavaraju et al. teach the desirability for the anode including a pre-absorbed sodium layer (such as “substantially pure sodium” with carbon intercalation active material prior to cycling, paragraph [0046-0048]).  Further, Bhavaraju et al. teach that the amount of sodium and halide materially effects the properties of the electrode material (see paragraphs [0046, 0069-0072]) therefore establishing that the pre-adsorbing amount, and resulting maximum concentration of available sodium in the battery, is a variable which should be optimized (see MPEP 2144.05 Part II).   
Further, as the combination of references obviates the claimed graphene material composition (B0.5C3.5, i.e. 12.5 molar percent boron), the claimed properties (i.e. a max concentration of sodium ions that can be absorbed on the material) is taken to be a material property which is inherent or obvious in the prior art combination (see MPEP 2112.01).
	Therefore, absent evidence to the contrary, optimizing the pre-adsorbing amount of the graphene sheet would have been obvious to one of ordinary skill in the art in order to optimize the electrochemical properties of the anode.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723